DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durand et al. (US 2014/0077027 A1) in view of Kapala et al. (US 4,943,013).

Regarding claim 1, Durand teaches an engine attachment (Fig. 1, “device”, 10) configured to be fixed between a pylon (Fig. 1, at 14) and an engine of an aircraft (“Device For Suspending A Turbine Engine From An Airplane”, Title), said engine attachment comprising: a beam (Fig. 1, “suspension yoke”, 18) configured to be fixed to the pylon (Fig. 1 shows 18 attached to 14) and comprising a yoke (Fig. 2, “clevis”, 24) having two walls (Fig. 3, “lugs” 52 & 54) in which each wall comprises an inner face oriented towards the inner face of an other of the two walls (Fig. 3, “inside face”, 66; shown facing other wall), a connecting rod (Figs. 1 & 2, “link”, 16) with two articulations with a first articulation disposed at a first end of the connecting rod and housed in the yoke to ensure a fixing of the connecting rod to the beam (Fig. 1, top end of “link” 16 shown connected to “suspension yoke” 18) and with a second articulation disposed at a second end of the connecting rod and configured to ensure a fixing of the connecting rod to the engine (Fig. 1, top end of “link” 16 shown connected to “suspension yoke” 18), in which the connecting rod has a front flank and a rear flank opposite the front flank, in which each flank is facing one of the inner faces of one of the two walls (Figs. 1-2 shows “link” 16 couple between inner surfaces of “lugs” 52 & 54), for each wall, a wearing part (Fig. 3, “protection piece” 50, two shown, one for each wall) disposed against the inner face of said wall (Fig. 5, “protection piece wall” 70 shown against “inside face” 66 in Fig. 3) and between said wall and a corresponding flank of the connecting rod (Figs. 1-2 shows “link” 16 couple between inner surfaces of “lugs” 52 & 54; thus “protection piece wall” 70 is between “lugs” 52 & 54 and “link” 16), and fixing means which ensure the fixing of the wearing part, to the wall, in which the fixing means (Fig. 5, “connection portion” 72) for fixing a wearing part (Shown in Fig. 3) comprise a paddle (Fig. 3, “plane wall”, 68); sandwiching the wall between the paddle and the wearing part (Fig. 3 shows walls 52 & 54 sandwiched between the “protection piece wall” 70 and “plane wall” 68). 
Durand does not expressly disclose comprising two bolts which secure the paddle and the wearing part.
However, in an analogous aircraft engine attachment art, Kapala teaches comprising a paddle (Figs. 5-7, “plate”, 122) and two bolts (Fig. 6, at least two “rivet holes” 122c for bolts shown) which secure the paddle and the wearing part (Fig. 7, “plate” 120; “at least two of the perforations 122c are in alignment with openings 120c and screws or rivets may be inserted through the aligned openings to lock the plate 122 to the plate 120”, Col. 4, Lines 51-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Durand to further include comprising a paddle and two bolts which secure the paddle and the wearing part by sandwiching the wall between the paddle and the wearing part, as taught by Kapala, to provide an “anti-rotation device is applied between the headed portion of the hollow pin and the jet engine casing to prevent inadvertent rotation” (Kapala, Abstract).

Regarding claim 2, Durand as modified by Kapala teaches the engine attachment according to claim 1. Further, Durand teaches wherein the wearing part is formed as a U (Fig. 3 shows “protection piece wall” 70 is form of an upside-down U), in which each arm of the U extends outwards (Figs. 3 & 5 are shown extending down and around, thus outward from “lugs” 52 & 54) and has a bent portion (Figs. 3 & 5 shows arms of U extending from a bent portion at “connection portion” 72).
Further, Kapala teaches wearing part (Fig. 7, “plate” 121) comes parallel facing the paddle (Fig. 7, “plate”, 122; shown parallel to 121), and wherein a barrel of each bolt passes through one of the bent portions (note, Durand is relied upon for bent portions and U shape) and the paddle (Fig. 7 shows “bolt” 106 passing through both “plates” 121 & 122).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Durand as modified by Kapala to further include the wearing part coming parallel facing the paddle, and wherein a barrel of each bolt passing through one of the bent portions and the paddle, as further taught by Kapala, to provide an “anti-rotation device applied between the headed portion of the hollow pin and the jet engine casing to prevent inadvertent rotation” (Kapala, Abstract).

Regarding claim 3, Durand as modified by Kapala teaches the engine attachment according to claim 1. Further, Kapala teaches wherein the wearing part is flat (Fig. 7 shows “plate” 120 is flat), and wherein a barrel of each bolt passes through the paddle and the wearing part (Fig. 7).
Durand as modified by Kapala does not expressly disclose wherein the paddle is formed as a U, in which each arm of the U extends inwards and of which one face comes parallel facing the wearing part; one of the arms of the paddle.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Durand as modified by Kapala wherein the paddle is formed as a U, in which each arm of the U extends inwards and of which one face comes parallel facing the wearing part; one of the arms of the paddle, since it would have been an obvious matter of design choice to make the different portions of the paddle of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. In this case, applicant’s specification does appear to disclose the advantages or unexpected results of a U shape paddle.

Regarding claim 4, Durand as modified by Kapala teaches the engine attachment according to claim 1. Further, Kapala teaches wherein the paddle (Fig. 7, “plate”, 122) has two flanges (Fig. 6, “openings” 122c) and wherein each flange bears against a side of a corresponding wall (Fig. 6 shows “openings” 122c corresponds with the walls at 120c of “plate” 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Durand as modified by Kapala wherein the paddle has two flanges and wherein each flange bears against a side of a corresponding wall, to provide a means to align the paddle with the clevis.

Regarding claim 5, Durand as modified by Kapala teaches an aircraft comprising a pylon, an engine and an engine attachment according to claim 1 (see claim 1 above). Durand further teaches wherein the beam (Fig. 1, “suspension yoke”, 18) is fixed to the pylon (Fig. 1 shows 18 attached to pylon 14) and wherein the second articulation ensures a fixing of the connecting rod to the engine (Fig. 1, top end of “link” 16 shown connected to engine “casing” 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647